IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                              No. 01-60963

                            Summary Calendar


JESSIE REYNOLDS,
                                              Plaintiff-Appellant,

                                 versus

WACKENHUT CORRECTION CORPORATION;
EMMITT L. SPARKMAN, Warden; WILLIE
MAE WILLIAMS; DAVID HELMIC; KENNETH
WILLIAMS; BRENDA CRAINE; GWEN SHAW;
SALLIE PENNEBAKER; LOIS BEAN; CHARLES
SMITH; SUPERVISOR BAGWELL; ROBERT
JOHNSON; JOHN HOPKINS; C. RUCKER;
CHYNETA JONES; LISHA AGNEW,
                                              Defendants-Appellees.



          Appeal from the United States District Court
            For the Northern District of Mississippi


                             (3:01-CV-51-D)
                              July 1, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Jessie    Reynolds   appeals   the   district   court’s   grant   of

Appellees’ motion for summary judgment in this Section 1983 action.

Reynolds argues that his constitutional rights were violated when

appellees did not promptly replace his worn out shoes. He further

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
alleges that the poor condition of the shoes caused him to develop

a cold.

      We review a district court’s grant of summary judgment de

novo.1 For conditions of confinement to rise to the level of a

constitutional violation, the prisoner must show that the risk that

he   complains      of   is    “so   grave    that   it   violates   contemporary

standards of decency to expose anyone unwillingly to such a risk.”2

      Reynolds’ allegations show, at most, that he was forced to

endure uncomfortable conditions of confinement. Comfortable prisons

are not mandated by the Constitution, and his allegations regarding

his shoes fall far below the constitutional standard.3 The district

court did     not    err      in   granting   Appellees’    motion   for   summary

judgment. AFFIRMED.




      1
      Threadgill v. Prudential Sec. Group, Inc., 145 F.3d 286, 292
(5th Cir. 1998).
      2
       Helling v. McKinney, 509 U.S. 25, 36 (1993) (emphasis in
original).
      3
          See Woods v. Edwards, 51 F.3d 577, 581 (5th Cir. 1995).